DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 8, drawn to an electronic device, including a wall, a masking layer, an array of microperforation, a light source and a sensing element positioned below the wall and the array of microperforations are not visually perceptible when not illuminated by the light source, classified in CPC G06F 3/041.
II. Claims 9 - 12, drawn to an electronic device, including a translucent layer, a sensing element, an opaque masking layer, a light source and operate in a first mode, the light source is configured to reveal a first illuminated symbol formed by the array of microperforations; and in a second mode, the light source is configured to reveal a second illuminated symbol formed by the array of microperforations, classified in CPC F21Y2115/10.
III. Claims 13 - 20, drawn to an electronic device including a translucent layer, a masking layer, a light source positioned below the translucent layer and configured to: illuminate a first subset of the array of microperforations while the input region is operating in a first mode, the first subset defining a first symbol along the input region; and illuminate a second subset of the array of microperforations while the input region is operating in a second mode, the second subset defining a second symbol along the input region and a sensing element, classified in CPC H01L31/16.

The inventions are independent or distinct, each from the other because:

Invention I is differ from Invention III because Invention I requires a sensing element positioned below the wall and the array of microperforations are not visually perceptible when not illuminated by the light source.
Invention II is differ from Invention I because Invention II requires an opaque masking layer, a light source and operate in a first mode, the light source is configured to reveal a first illuminated symbol formed by the array of microperforations; and in a second mode, the light source is configured to reveal a second illuminated symbol formed by the array of microperforations as disclosed in [0014] – [0015].
Invention II is differ from Invention III because Invention II requires an opaque masking layer, a light source and operate in a first mode, the light source is configured to reveal a first illuminated symbol formed by the array of microperforations; and in a second mode, the light source is configured to reveal a second illuminated symbol formed by the array of microperforations.
Invention III is differ from Invention I because Invention III requires a light source positioned below the translucent layer and configured to: illuminate a first subset of the array of microperforations while the input region is operating in a first mode, the first subset defining a first symbol along the input region; and illuminate a second subset of the array of microperforations while the input region is operating in a second mode, the second subset defining a second symbol along the input region and a sensing element as disclosed in [0016].

The detailed structure of Invention I, Invention II and Invention III are different.
Invention I, Invention II and Invention III are distinct inventions.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Please note the different areas of search that are required and the same prior art would not reasonably read on the different inventions. Thus, there is a serious burden on examiner to have to search for both of the claimed inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693